Citation Nr: 0000941	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  93-26 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a liver disorder on 
a direct basis.

2.  Entitlement to service connection for a liver disorder as 
secondary to service-connected malaria.

3. Entitlement to service connection for a liver disorder as 
secondary to Bilharzia.

4.  Entitlement to a compensable disability rating for 
service-connected chronic prostatitis.


REPRESENTATION

Appellant represented by:	Vidal Rodriguez Amaro, 
Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the above-noted claims.

In May 1998, a hearing was held before the undersigned Board 
member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999).  

The claim of entitlement to a compensable disability rating 
for service-connected chronic prostatitis is the subject of 
the remand immediately following this decision.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that any current liver disorder is 
the result of a disease or injury incurred in service.

2.  No medical evidence has been presented or secured 
establishing a relationship between service-connected malaria 
and any liver disorder.

3.  The veteran is not currently service-connected for 
Bilharzia.


CONCLUSIONS OF LAW

1.  The claim for service connection for a liver disorder on 
a direct basis is not well grounded and there is no statutory 
duty to assist the veteran in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a liver disorder as 
secondary to service-connected malaria is not well grounded 
and there is no statutory duty to assist the veteran in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  Service connection for a liver disorder as secondary to 
Bilharzia is precluded by law.  38 C.F.R. §§ 3.310 (1999); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a liver disorder

The majority of the veteran's service medical records are not 
available and are presumed destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  His 
separation examination, dated August 1956, showed essentially 
normal clinical evaluation.  Laboratory findings were also 
normal.  It was noted that the veteran was hospitalized in 
Panama in 1955 for inguinal lymphadenitis.  There were other 
minor complaints of no clinical significance.  Under summary 
of defects and diagnoses, the examiner reported "none."

Post-service medical evidence includes private treatment 
records dated in 1981 and VA treatment records dated from 
1979 to 1992 and from 1996 to 1997.  Liver disease due to 
alcohol intake was noted in October 1981.  A liver 
abnormality was again noted in June 1982.  Liver battery 
tests were improved in July and August 1982.  In April 1983, 
the veteran gave a history of liver disease since 1981.  A 
laboratory report showed an abnormal liver profile.  The 
examiner diagnosed chronic liver disease by history.  
Liver/spleen imaging in October 1997 showed scintigraphic 
evidence suggesting the presence of mild diffuse parenchymal 
liver disease with reactive splenomegaly.

The veteran offered lay statements on appeal, including at a 
personal hearing before the undersigned in May 1998.  He 
stated that his current liver condition was acquired due to 
service-connected malaria and Bilharzia, and was not 
secondary to alcohol intake.  He was reportedly hospitalized 
for Bilharzia for 10 days in 1954 at Fort Cobe, Canal Zone, 
Panama.  However, no one told him that he had liver disease 
during active service.  He stated that this condition 
affected him to such a degree that his liver has not properly 
functioned since that time.  He always had liver pain.  He 
was first diagnosed as having liver disease in 1979 or 1981.  
He was unable to obtain post-service treatment records from 
private physicians.

Direct basis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, the medical evidence of record indicates that the 
veteran currently suffers from mild diffuse parenchymal liver 
disease.  A liver disorder was first diagnosed many years 
after service in 1981.  Therefore, the Board finds that there 
is sufficient medical evidence of a current disability, and 
the first element of a well-grounded claim has been 
satisfied.

The veteran maintains that he was treated for malaria and 
Bilharzia during active service, which resulted in liver 
symptomatology, i.e., pain.  In view of the foregoing, the 
Board finds that there is sufficient lay evidence of 
incurrence of a disease and/or injury during service, and the 
second element of a well-grounded claim has been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
that he has suffered from liver symptomatology since active 
service.  Presuming the history of continuity of 
symptomatology since active service to be credible for the 
purpose of establishing a well-grounded claim, there is still 
no medical evidence of record of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 497 (holding that veteran's own testimony that 
he sustained a back injury in service, walked with a limp 
ever since, and received heat treatments over the years is 
presumed credible for the purpose of establishing a well 
grounded claim because it is not inherently incredible or 
beyond the competence of a lay person to observe and 
continuity of symptomatology had therefore been established 
even if the record did not contain service medical records 
showing treatment in service for a back problem); see 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (per curiam 
order noting Board's fundamental authority to decide a claim 
in the alternative).  Medical expertise is required to relate 
the present disability etiologically to the veteran's post-
service symptoms.  However, there are no medical opinions 
contained in any of the veteran's post-service medical 
records relating the current liver disorder to any inservice 
disease or injury or to the post-service symptomatology.  To 
the contrary, this condition has been attributed to alcohol 
intake.  See 38 C.F.R. §§ 3.1(n), 3.301(c)(2) (1999).  The 
veteran is not competent to ascribe his post-service 
difficulties to active service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Although the veteran may have continuously experienced liver 
symptomatology since active service, there is no medical 
evidence in the record at all tending to show that there was 
an underlying chronic disability which caused the symptoms in 
service and that that underlying disability also has caused 
all the intermittent complaints of symptomatology experienced 
since service.  Similarly, there is no medical evidence 
tending to show that the inservice symptoms represented a 
chronic liver disorder rather than an acute and transitory 
condition. 

Because no medical evidence has been presented or secured to 
render plausible a claim that the liver disorder diagnosed as 
early as 1981 had its onset in service or is the result of, 
or related to, any disease contracted or injury sustained in 
active military service, the Board concludes that this claim 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

Secondary basis

The veteran claims that service-connected malaria caused his 
current liver disorder.  Service connection may be 
established on a secondary basis for a disability that is 
shown to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, in addition to providing 
evidence of the existence of a current disability, the 
veteran must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  As noted above, for purposes of determining 
whether a claim is well grounded, the evidence is generally 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 
(1993).

Here, the record lacks evidence of a relationship between the 
current liver disorder and any service-connected malaria. 
(Assuming that the veteran is properly service connected for 
malaria; see discussion in remand pertaining to clarification 
of a rating action by the RO.)  There are no medical opinions 
contained in any of the medical records relating any liver 
disorder to malaria.  The veteran lacks medical expertise and 
is not qualified to render an opinion regarding a causal 
relationship between his current liver disorder and malaria.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Without 
competent medical evidence establishing such a relationship, 
any claim for service connection for liver disease claimed to 
be due to malaria is not plausible, and it would be not well 
grounded.  See Jones, 7 Vet. App. at 137.

To the extent that the veteran is claiming entitlement to 
service connection for a liver disorder as secondary to a 
Bilharzia, the appeal must be terminated or denied as a 
matter of law because service connection has not been 
established for Bilharzia.  See 38 C.F.R. § 3.310(a) (1999); 
Sabonis v. Brown, 6 Vet. App. 426, 430  (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

Duty to Assist

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for a liver disorder 
on any basis.  Additional efforts to obtain service medical 
records are not warranted, as the veteran has reported that 
he was not diagnosed as having a liver disorder during active 
service.  Cf. O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Indeed, he stated that this condition was not 
diagnosed until 1979 or 1981.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
with regard to the veteran's claims under 38 U.S.C.A. 
§ 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for a liver disorder on a direct basis is 
denied.  

Having found the claim not well grounded, entitlement to 
service connection for a liver disorder as secondary to 
service-connected malaria is denied.  

There being no legal entitlement, the claim of entitlement to 
service connection for a liver disorder as secondary to 
Bilharzia is denied.


REMAND

Compensable disability rating for service-connected chronic 
prostatitis

It is unclear whether or not the veteran has been properly 
service connected for prostatitis.  The June 1993 rating 
decision on appeal indicates that it was amending a May 12, 
1952, rating decision.  There is no such rating decision of 
record, and according to the records on file, the veteran did 
not enter active service until September 1952.  The rating 
decision further indicates that service connection for 
chronic prostatitis had been in effect since October 1951, 
prior to the veteran's active service.  Moreover, another 
veteran's file number was originally listed on the rating 
decision and crossed out.  On remand, the RO should clarify 
whether or not the veteran is properly service connected for 
prostatitis.  If the veteran is service connected for this 
disability, the following development should be undertaken.

The veteran underwent a VA genitourinary examination in July 
1998.  The report of that examination is inadequate.  The 
report does not provide sufficient information for the Board 
to determine the current degree of impairment resulting from 
the veteran's service-connected prostatitis.  The majority of 
the examination report is comprised of answers to a specific 
series of questions that are not included and to which the 
Board does not have access.  There is a significant amount of 
information contained in those answers that can only be 
interpreted by reference to the questions.  Since the Board 
does not have access to those specific questions, it is 
impossible to interpret the findings from the VA examination.  
The Board does not, therefore, have sufficient medical 
evidence upon which to decide the veteran's claim.  On 
remand, the RO should obtain a comprehensive report of the 
July 1998 VA examination that includes the questions to which 
the examiner was responding.  If the complete report is not 
available or if once obtained is still inadequate for rating 
purposes, the veteran should be reexamined.

Any additional VA treatment records dated from 1992 to 1996 
and from 1997 forward, as well as any available private 
treatment records, may also prove relevant to the veteran's 
claim and should be obtained on remand.

Accordingly, while the Board sincerely regrets the further 
delay, this case is REMANDED for the following:

1.  The RO should clarify whether or not 
the veteran is properly service connected 
for prostatitis.  (See discussion in the 
remand section above.)  If needed or 
required, this clarification should 
include obtaining another certification 
of the veteran's service dates.  If the 
veteran is found to be properly service 
connected for prostatitis, the following 
development should be undertaken.

2.  The RO should request that the 
veteran provide a list of those who have 
treated him for his service-connected 
prostatitis since 1992.  After the list 
is submitted by the veteran, the RO 
should make arrangements in order to 
obtain copies of all records of any 
treatment reported by the veteran that 
are not already in the claims file.  The 
Board is particularly interested in 
treatment received at any VA facilities 
from 1992 to 1996 and from 1997 forward.  

With respect to VA records, all records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  All records obtained should 
be associated with the claims file.

If the RO is unable to obtain any private 
treatment records, the veteran and his 
representative should be informed and 
given an opportunity to obtain and submit 
the records.  38 C.F.R. § 3.159(c).

3.  The RO should obtain a comprehensive 
report of the July 1998 VA genitourinary 
examination from the VA Medical Center in 
San Juan, Puerto Rico.  The RO should make 
sure that the report contains the specific 
questions that prompted the examiner's 
responses in the original examination 
report.  

4.  If the above report is unavailable or 
inadequate for rating purposes once 
obtained, the veteran should be afforded 
a comprehensive examination to determine 
the current severity of his service-
connected prostatitis.  The claims folder 
and a copy of this remand are to be made 
available to the examiner prior to the 
examination.  All tests deemed necessary 
by the examiner are to be performed.  

The examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to his 
prostatitis, including any voiding 
dysfunction. 

The examiner should specifically comment 
as to the presence of any urine leakage, 
frequency or obstructed voiding.  Are 
there any symptoms of hesitancy, slow or 
weak stream, decreased force of stream, 
stricture disease requiring periodic 
dilatation one to two times per year, 
recurrent urinary tract infections 
secondary to obstruction, markedly 
diminished peak flow rate (less than 10 
cc/sec) or post void residuals greater 
than 150 cc?  Is there continual urine 
leakage requiring the wearing of 
absorbent material, and if so, how often 
must these materials be changed each day?

The examiner should also comment as to 
the existence of any pyuria, diurnal and 
nocturnal frequency, pain, tenesmus, 
contracted bladder, intervals between 
urination and incontinence.  

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished.

5.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  Specific attention 
is directed to the examination report.  If 
the report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO should then readjudicate the 
veteran's claim for increased rating, 
with application of all appropriate laws 
and regulations, and any additional 
information obtained as a result of this 
remand.  The RO should also consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise the RO should explain 
why.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991). 

7.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status. Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is further advised 
that he should assist the RO in the 
development of his claim and that failure 
to cooperate may result in an adverse 
decision.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).

If the benefit sought on appeal is not granted to the 
complete satisfaction of the veteran, he and his 
representative should be provided with a supplemental 
statement of the case, which includes consideration of all 
medical evidence received since the supplemental statement of 
the case issued in December 1998 and all applicable criteria 
as described above.  They should be afforded a reasonable 
period of time for response.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed.  The purpose of 
this REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 



